UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2403



KENNETH WAYNE DODSON,

                                            Plaintiff - Appellant,

          versus


RESTON SECURITY OFFICE,

                                              Defendant - Appellee,
          and

NATIONAL IMAGERY AND MAPPING AGENCY,

                                                         Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Barry R. Poretz, Magistrate
Judge. (CA-96-1826-A)


Submitted:   May 12, 1998                   Decided:   June 2, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Wayne Dodson, Appellant Pro Se. Rachel Celia Ballow, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Wayne Dodson noted an appeal of a proceeding held on

September 5, 1997, in which the magistrate judge deferred deciding

the issue of damages associated with a default judgment and instead

inquired into the sufficiency of service. We have reviewed the

record and find no reversible error.
     Dodson's informal brief only addresses whether the magistrate

judge erred by refusing to hear argument on proof of damages at the

September 5, 1997, hearing. Dodson did not appeal the final judg-

ment. Because Dodson only challenges the hearing in his informal
brief, it is the only issue reviewable on appeal. See 4th Cir.
Local R. 34(b).

     Although this appeal was interlocutory when filed, the dis-

trict court's entry of judgment before consideration of the appeal
confers jurisdiction on this court under the doctrine of cumulative

finality. See Equipment Fin. Group, Inc. v. Traverse Computer

Brokers, 973 F.2d 345, 347 (4th Cir. 1992). We find that the magis-

trate judge did not err in inquiring into the propriety of service,
a jurisdictional matter, rather than assessing damages. According-

ly, we affirm.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED

                                2